OPINION OF THE COURT
The Petition before us is comprised of four counts:
I. Petition for Certiorari
II. Declaratory Relief and Damages
III. Inverse Condemnation
IV. Injunction
With respect to Count I, the City of Coral Gables clearly had the authority to establish parking meter zones pursuant to section 32-189 of the Code which sets out the City Manager’s authority relative to removal or installation of parking meters.
*8The Code states, inter alia:
“THE CITY MANAGER IS AUTHORIZED AND DIRECTED TO ESTABLISH IMMEDIATELY AND FROM TIME TO TIME HEREAFTER AS TRAFFIC CONDITIONS REQUIRE, ZONES TO BE KNOWN AS PARKING METER ZONES UPON SUCH STREETS OR PARKING AREAS OF THE CITY AS ARE SELECTED FOR THE LOCATION OF SUCH ZONES AND, IN THE PARKING METER ZONES, THE CITY MANAGER SHALL CAUSE PARKING METERS TO BE INSTALLED AND SHALL CAUSE PARKING METER SPACES TO BE DESIGNED AS HEREINAFTER PROVIDED AND SHALL FIX THE TIME LIMITATIONS FOR LEGAL PARKING IN SUCH ZONES.”
It would appear that inasmuch as the parking meters were once removed by resolution, a fortiori, the same meters may be reinstalled by resolution. Moreover, no hearing is mandated by the Code.
Certiorari is therefore denied.
As to Counts II, III, and IV of the Amended Petition, the Petitioner is herewith granted thirty days in which to file an Amended Complaint in the General Jurisdiction Division of this Court.
IT IS SO ORDERED.